
	
		II
		111th CONGRESS
		1st Session
		S. 2053
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Carper introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on women’s
		  sports bras of stretch fabric with textile or polymer-based electrodes knit
		  into or attached to the fabric and that incorporate connectors designed to
		  secure an electronic transmitter that transmits physiological information from
		  the electrodes to a compatible monitor.
	
	
		1.Women’s sports bras of stretch fabric with
			 textile or polymer-based electrodes knit into or attached to the fabric and
			 that incorporate connectors designed to secure an electronic transmitter that
			 transmits physiological information from the electrodes to a compatible
			 monitor
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00Women’s sports bras of stretch fabric with textile or
						polymer-based electrodes knit into or attached to the fabric and that
						incorporate connectors designed to secure an electronic transmitter that
						transmits physiological information from the electrodes to a compatible monitor
						(provided for subheading 6212.10.90) FreeNo
						changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
